Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on Dec 9, 2021, and Drawings filed on Dec 9, 2021.
2.	Claims 1–20 are pending in this case. Claim 1, 13, 17 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 5 and 15, applicant claim the language: “obtaining, by the processing circuitry, a first interactive operation instruction in response to a first gesture performed on a first target interactive object by the virtual object of the interactive device in the (3D) VR generated environment being a first preset gesture, the first interactive operation instruction configured to trigger execution of a first target event of preparing for moving a virtual operation panel of the plurality of virtual operation panels; obtaining, by the processing circuitry, a second interactive operation instruction after the first interactive operation instruction triggers execution of the first target event, the second interactive operation instruction configured to trigger execution of a second target event that the virtual operation panel moves as the virtual object moves; and obtaining, by the processing circuitry, a third interactive operation instruction when the first gesture changes to a second gesture, the third interactive operation instruction configured to initiate execution of the virtual object to stop a third target event of moving the virtual operation panel.”
Based on the claim language, it can be interpreted that the first gesture imitates the drag and move action; second gesture moves the virtual operation panel, and third step is end of the move ones it reaches the destination. It is unclear how the third interaction operation can occur when the first gesture changes to the second gesture since the event of the second operation occurs before the event of the third operation, but it seems that the third gesture which is the transition from the first gesture to the second gesture occurs before the second gesture. For the purpose of a compact prosecution the claim will be interpreted as the third event is caused by a third gesture independent of the first and second gesture. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 9, 10, 13, 14, 15, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Church, pub. No.: 2017/0263033A1. 
With regard to claim 1:
Church discloses a method, comprising: simultaneously displaying, within a three-dimensional (3D) virtual reality (VR) generated environment (paragraph 48: “FIG. 2 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window. The desktop application, executing on a desktop computer is integrated into the virtual reality presentation as the virtual window.”), a plurality of virtual operation panels (see figure 5 for multiple windows, paragraph 50 and 51: “FIG. 4 illustrates an example screenshot of a virtual reality application and a desktop application both executing on a desktop computer. The virtual reality application executes, for example, on a desktop computer, and the virtual reality presentation is rendered within the virtual reality presentation device. In other words, the virtual reality application executes on a desktop computer, and the user interacts with the virtual reality application using, for example, a virtual reality headset. FIG. 5 illustrates an example of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, and a portion of the virtual reality application executing as a virtual reality window within itself. An alternate user interface is also presented.
”), each of the virtual operation panels associated with a respective one of a plurality of functions (see fig. 3 for functions such as “Movement Drag”, “Distance Drag”, “Scale”, “Dismiss”, and Horizontal Resize”. s, paragraph 49 and 50: “FIG. 3 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, where the virtual window is labeled with tools to manipulate the virtual window, such as “Movement Drag”, “Distance Drag”, “Scale”, “Dismiss”, and Horizontal Resize”. FIG. 4 illustrates an example screenshot of a virtual reality application and a desktop application both executing on a desktop computer. The virtual reality application executes, for example, on a desktop computer, and the virtual reality presentation is rendered within the virtual reality presentation device. In other words, the virtual reality application executes on a desktop computer, and the user interacts with the virtual reality application using, for example, a virtual reality headset.
”), and each of the virtual operation panels displaying an associated one of a plurality of sets of interactive objects(see fig. 3 for interactive objects, paragraph 49 and 50: “FIG. 3 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, where the virtual window is labeled with tools to manipulate the virtual window, such as “Movement Drag”, “Distance Drag”, “Scale”, “Dismiss”, and Horizontal Resize”. FIG. 4 illustrates an example screenshot of a virtual reality application and a desktop application both executing on a desktop computer. The virtual reality application executes, for example, on a desktop computer, and the virtual reality presentation is rendered within the virtual reality presentation device. In other words, the virtual reality application executes on a desktop computer, and the user interacts with the virtual reality application using, for example, a virtual reality headset.”), each of the virtual operation panels independently selectable by a virtual object of an interactive device controlled by a user of the 3D VR generated environment(see fig. 5 wherein the user can move application panels, paragraph 6: “ In one aspect of embodiments disclosed herein, the method renders a list of applications within the virtual reality presentation device, and receives, from a user, selection of at least one selected application from the list of applications. The method integrates at least one selected application within the virtual reality presentation by rendering a respective instance of at least one selected application as a respective virtual window layered on the virtual reality presentation.”), each of the interactive objects of each of sets of interactive objects (see virtual objects in fig. 13, paragraph 59: “FIG. 13 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, and a user interacting with the virtual window. The user may use virtual reality hand-tracking to tap on the virtual window. The method receives that tapping action and performs that tap/selection/on the desktop application executing on the desktop computer..”) independently selectable by the virtual object (see fig. 3 for selectable objects, paragraph 49 and 50: “FIG. 3 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, where the virtual window is labeled with tools to manipulate the virtual window, such as “Movement Drag”, “Distance Drag”, “Scale”, “Dismiss”, and Horizontal Resize”. FIG. 4 illustrates an example screenshot of a virtual reality application and a desktop application both executing on a desktop computer. The virtual reality application executes, for example, on a desktop computer, and the virtual reality presentation is rendered within the virtual reality presentation device. In other words, the virtual reality application executes on a desktop computer, and the user interacts with the virtual reality application using, for example, a virtual reality headset.”); receiving, by a processing circuitry, a grasp operation instruction from the interactive device for the virtual object to grasp the plurality of virtual operation panels and a move instruction to move the virtual object after grasping the plurality of virtual operation panels ( user select to move the panel paragraph 70: “In an example embodiment, the method receives the user's interaction with the virtual window as user interaction with the application. In other words, as the user interacts with the virtual window within the virtual reality presentation device, the desktop application receives those interactions as though the user were interacting with the desktop application on the desktop computer. As the user experiences the virtual reality presentation, the desktop applications are integrated as virtual windows within the virtual reality presentation. The user may interact with the virtual windows just as they would the respective desktop applications running on the desktop computer. For example, the user may move and resize the virtual windows within the virtual reality presentation, select options, invoke commands, etc., as illustrated in FIG. 3.”); and in response to the grasp operation instruction and the move instruction, moving, by processing circuitry, the plurality of virtual operation panels in the 3D VR generated environment (user select the distance drag button then drag the operation panel to a new location paragraph 75: “In an example embodiment, each virtual window has a distance drag button. The user may select the distance drag button to move the virtual window in the third dimension (i.e., closer or farther within the virtual reality presentation). While a virtual window is being repositioned using the distance drag button, the user may direct their head (viewing the virtual window from within the virtual reality presentation device) in a different direction. For example, the user may direct their head from an original direction to a new direction (for example, “left” to “right”). The virtual window will remain in the user's “original direction” field of view while the user is directing their head in the “new direction” field of view. Further, the virtual window remains controlled by the cursor when the user selects the distance drag button to reposition the virtual window closer or farther. In other words, the user may select the distance drag button to move the virtual window closer or farther, and look in a new/different direction, while the virtual window remains in the original field of view while still being repositioned using the distance drag button.”).

With regard to claims 2, 14:
Church discloses The method according to claim 1, further comprising: obtaining, by the processing circuitry, a touch operation instruction generated by a touch operation performed by the interactive device on a target interactive object of the plurality of sets of interactive objects (see figure 13, paragraph 59: “FIG. 13 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, and a user interacting with the virtual window. The user may use virtual reality hand-tracking to tap on the virtual window. The method receives that tapping action and performs that tap/selection/on the desktop application executing on the desktop computer.”), the touch operation instruction configured to trigger execution of a target event corresponding to the target interactive object in the 3D VR generated environment (see figure 13, paragraph 59: “FIG. 13 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, and a user interacting with the virtual window. The user may use virtual reality hand-tracking to tap on the virtual window. The method receives that tapping action and performs that tap/selection/on the desktop application executing on the desktop computer.”).

With regard to claim 3:
Church discloses The method according to claim 2, further comprising: obtaining, by the processing circuitry, first position information of the interactive device during generation of the touch operation instruction, the first position information indicating a first position of the virtual object of the interactive device in the 3D VR generated environment on the first virtual operation panel (wherein user can execute tab selection, paragraph 59: “FIG. 13 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, and a user interacting with the virtual window. The user may use virtual reality hand-tracking to tap on the virtual window. The method receives that tapping action and performs that tap/selection/on the desktop application executing on the desktop computer.”),; and in response to the first position information meeting a preset condition, executing, by the processing circuitry, the target event  (wherein user can execute tab selection, paragraph 59: “FIG. 13 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, and a user interacting with the virtual window. The user may use virtual reality hand-tracking to tap on the virtual window. The method receives that tapping action and performs that tap/selection/on the desktop application executing on the desktop computer.”).

With regard to claim 4:
Church discloses The method according to claim 2, further comprising: after obtaining the touch operation, at least one of: displaying, by the processing circuitry, first feedback information in the 3D VR generated environment; or outputting, by the processing circuitry, second feedback information to the interactive device, wherein the second feedback information is used to instruct the interactive device to perform a target operation  (see figure 13, paragraph 59: “FIG. 13 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, and a user interacting with the virtual window. The user may use virtual reality hand-tracking to tap on the virtual window. The method receives that tapping action and performs that tap/selection/on the desktop application executing on the desktop computer.” see also fig. 3, paragraph 49 and 50 for feedback information). 

With regard to claim 5 and 15:
Church discloses The method according to claim 1, further comprising: obtaining, by the processing circuitry, a first interactive operation instruction in response to a first gesture performed on a first target interactive object by the virtual object of the interactive device in the (3D) VR generated environment being a first preset gesture, the first interactive operation instruction configured to trigger execution of a first target event of preparing for moving a virtual operation panel of the plurality of virtual operation panels (paragraph 75: “In an example embodiment, each virtual window has a distance drag button. The user may select the distance drag button to move the virtual window in the third dimension (i.e., closer or farther within the virtual reality presentation). While a virtual window is being repositioned using the distance drag button, the user may direct their head (viewing the virtual window from within the virtual reality presentation device) in a different direction. For example, the user may direct their head from an original direction to a new direction (for example, “left” to “right”). The virtual window will remain in the user's “original direction” field of view while the user is directing their head in the “new direction” field of view. Further, the virtual window remains controlled by the cursor when the user selects the distance drag button to reposition the virtual window closer or farther. In other words, the user may select the distance drag button to move the virtual window closer or farther, and look in a new/different direction, while the virtual window remains in the original field of view while still being repositioned using the distance drag button.”); obtaining, by the processing circuitry, a second interactive operation instruction after the first interactive operation instruction triggers execution of the first target event, the second interactive operation instruction configured to trigger execution of a second target event that the virtual operation panel moves as the virtual object moves; and obtaining, by the processing circuitry, a third interactive operation instruction when the first gesture changes to a second gesture, the third interactive operation instruction configured to initiate execution of the virtual object to stop a third target event of moving the virtual operation panel (paragraph 71: “In an example embodiment, when the method integrates the application within the virtual reality presentation by rendering an instance of the application as a virtual window, the method provides an element on the virtual window allowing the user to manipulate the virtual window within the virtual reality presentation device when the user maneuvers a cursor on the element. For example, the element may be a border around the virtual window. The user may resize the virtual window (i.e., the instance of the desktop application integrated into the virtual reality presentation) from within the virtual reality presentation device. The method renders a border around the virtual window. As the user positions a cursor over the border, the area of the border expands, making it easier for the user to select the border and/or the virtual window. In an example embodiment, the user may reposition the virtual window within the three dimensional space of the virtual reality presentation. The user may place a cursor over the border to select the virtual window, and then reposition the virtual window by dragging it to a new location within the virtual reality presentation. Moving virtual windows by selecting the respective borders of those virtual windows makes repositioning the virtual windows easier, especially when one virtual window is partially blocked by another virtual window.”).

With regard to claim 6:
Church discloses The method according to claim 5, further comprising: obtaining, by the processing circuitry, position information of the interactive device during generation of the third interactive operation instruction, wherein the position information is configured to indicate a position of the virtual object in the 3D VR generated environment; determining, by the processing circuitry, a region comprising the position in the 3D VR generated environment as a target display region of the virtual operation panel; and displaying, by the processing circuitry, the virtual operation panel in the target display region (paragraph 71: “In an example embodiment, when the method integrates the application within the virtual reality presentation by rendering an instance of the application as a virtual window, the method provides an element on the virtual window allowing the user to manipulate the virtual window within the virtual reality presentation device when the user maneuvers a cursor on the element. For example, the element may be a border around the virtual window. The user may resize the virtual window (i.e., the instance of the desktop application integrated into the virtual reality presentation) from within the virtual reality presentation device. The method renders a border around the virtual window. As the user positions a cursor over the border, the area of the border expands, making it easier for the user to select the border and/or the virtual window. In an example embodiment, the user may reposition the virtual window within the three dimensional space of the virtual reality presentation. The user may place a cursor over the border to select the virtual window, and then reposition the virtual window by dragging it to a new location within the virtual reality presentation. Moving virtual windows by selecting the respective borders of those virtual windows makes repositioning the virtual windows easier, especially when one virtual window is partially blocked by another virtual window.”)..

With regard to claim 7:
Church discloses The method according to claim 5, further comprising: during the obtaining the second interactive operation instruction performed on the virtual operation panel, controlling, by the processing circuitry, the virtual operation panel to be moved toward a preset direction in a moving process in the 3D VR generated environment (paragraph 71: “In an example embodiment, when the method integrates the application within the virtual reality presentation by rendering an instance of the application as a virtual window, the method provides an element on the virtual window allowing the user to manipulate the virtual window within the virtual reality presentation device when the user maneuvers a cursor on the element. For example, the element may be a border around the virtual window. The user may resize the virtual window (i.e., the instance of the desktop application integrated into the virtual reality presentation) from within the virtual reality presentation device. The method renders a border around the virtual window. As the user positions a cursor over the border, the area of the border expands, making it easier for the user to select the border and/or the virtual window. In an example embodiment, the user may reposition the virtual window within the three dimensional space of the virtual reality presentation. The user may place a cursor over the border to select the virtual window, and then reposition the virtual window by dragging it to a new location within the virtual reality presentation. Moving virtual windows by selecting the respective borders of those virtual windows makes repositioning the virtual windows easier, especially when one virtual window is partially blocked by another virtual window.”)..


With regard to claim 9 and 18:
Church discloses The method according to claim 1, further comprising: obtaining, by the processing circuitry, an interactive operation instruction generated by an interactive operation performed by the interactive device on a target interactive object displayed in a virtual operation panel, and the interactive operation instruction configured to trigger execution of a target event of closing the virtual operation panel; and executing, by the processing circuitry, the target event of closing the virtual operation panel triggered by the interactive operation instruction in the 3D VR generated environment (see figure 3 for the dismission interactive object  in the vr environment, paragraph 77: “In an example embodiment, the method receives user interaction with the virtual window to remove the virtual window from the virtual reality presentation while the application continues to execute within the non-virtual reality application environment. For example, each virtual window has a “dismiss” button, illustrated in FIG. 10, which allows the user to remove the virtual window from the virtual reality presentation. In an example embodiment, “dismissing” the virtual window does not close (i.e., cease execution of) the desktop application on the desktop computer.”).

With regard to claim 10 and 19:
Church discloses The method according to claim 1, further comprising: obtaining, by the processing circuitry, a two-dimensional (2D) interface comprising a target interactive object; combining, by the processing circuitry, the 2D interface and a mesh model in the 3D VR generated environment to obtain a virtual operation panel of the plurality of virtual operation panels; and selecting, by the processing circuitry, the virtual operation panel from among the simultaneously displayed plurality of virtual operation panels in the 3D VR generated environment (see the 2d interface menu in the virtual environment in fig. 15, paragraph 61: “FIG. 15 illustrates an example screenshot of a virtual reality representation with a control optimized using three dimensional analysis engine. The three dimensional analysis engine determines an improved control for the user. Using a virtual reality flight simulator as an example, the three dimensional analysis engine analyzes the aircraft to find flight controls that a user would interact with. The three dimensional analysis engine requests from a three dimensional path system to generate the three dimensional path that the flight control would move along. The three dimensional analysis engine then analyzes the three dimensional path, and determines whether to use the three dimensional path generated by the three dimensional analysis engine. If the three dimensional analysis engine determines that the three dimensional path is inconvenient for the user, the method then determines an optimized path. In yet another example, some virtual reality controls are designed for a user to interact with the control in two dimensions. A two dimensional throttle control may have a user clicking on an “increase throttle” button to increase the throttle setting. The method uses heuristics to determine a three dimensional gesture that a user can use to simulate increasing the throttle setting. The method performs this determination for different types of controls. The method may analyze, for example, the size of the click zones, the size of the control within the virtual reality representation, the directions in which the object/control might move, etc. The method then determines the most convenient representation of that control for the user. That representation might be a control to click, or twist, etc. The most convenient representation is chosen for the user based on the properties of the control/object. FIG. 15 illustrates a radio panel control chosen to represent a two dimensional radio input control. As a complex control, it may be inconvenient to represent the radio input control as a control with a drag gesture. A two dimensional system might represent this radio input control as a slider control. Here, the method represents the radio input control as a radio station virtual window (i.e., an optimized control) so that a user may manipulate the values more fluidly.”).

Claim 13 is rejected for the same reason as claim 1.

Claim 17 is rejected for the same reason as claim 1.  

20. The non-transitory computer readable storage medium according to claim 17, wherein the plurality of instructions, when executed by the processor, further cause the processor to: obtain an interactive operation instruction from the interactive device when a collider of the virtual operation panel and a collider of the virtual object of the interactive device in the 3D VR generated environment intersect (see figure 13 object intersection, paragraph 59: “FIG. 13 illustrates an example screenshot of a virtual reality application executing along with an instance of a desktop application rendered as a virtual window, and a user interacting with the virtual window. The user may use virtual reality hand-tracking to tap on the virtual window. The method receives that tapping action and performs that tap/selection/on the desktop application executing on the desktop computer.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church, in view of Tome et al, Pub. No.: 2017/0336882A1. 
With regard to claim 8 and 16. 
Church does not disclose The method according to claim 1, further comprising: obtaining, by the processing circuitry, a target operation instruction in the 3D VR generated environment; selecting and displaying, within the 3D VR generated environment, at least one virtual operation panel corresponding to the target operation instruction from the plurality of virtual operation panels in the 3D VR generated environment; and obtaining, by the processing circuitry, an interactive operation instruction generated by an interactive operation applied on a target interactive object in an interactive object displayed in the at least one virtual operation panel, wherein the interactive operation is performed by the interactive device.

However Tome discloses The method according to claim 1, further comprising: obtaining, by the processing circuitry, a target operation instruction in the 3D VR generated environment; selecting and displaying, within the 3D VR generated environment, at least one virtual operation panel corresponding to the target operation instruction from the plurality of virtual operation panels in the 3D VR generated environment (fig. 5b and 5c see object A paragraph 68 “A number of different objects, features and options may be available in association with the virtual objects A-F. For example, a number n of different objects, and features may be available in association with the virtual object A. However, it may not be possible to view all of the virtual objects, features and the like, for example, features A1 through An all at the same time within the area of the virtual display 520 visible to the user due to, for example, the size of the virtual display area, the size of the virtual features A1-An, and other such factors. In one embodiment, in response to the selection of the virtual object A, the system may enlarge and display additional features A1, A2, A3 and A4, content and the like related to the object A in the virtual display 520, for interaction with and/or manipulation by the user, as shown in FIG. 5C. As some of the features, content and the like in addition to the features A1-A4 displayed to the user may exceed the area available for viewing by the user, the user may choose to scroll, navigate or move through the features, for example, to locate a desired feature, to view the features available for making a selection and the like.” );; and obtaining, by the processing circuitry, an interactive operation instruction generated by an interactive operation applied on a target interactive object in an interactive object displayed in the at least one virtual operation panel, wherein the interactive operation is performed by the interactive device(See fig. 5b and 5c wherein a virtual panel corresponds to object A is launched that allows the user to interact with objects A1-A4, paragraph 68 “A number of different objects, features and options may be available in association with the virtual objects A-F. For example, a number n of different objects, and features may be available in association with the virtual object A. However, it may not be possible to view all of the virtual objects, features and the like, for example, features A1 through An all at the same time within the area of the virtual display 520 visible to the user due to, for example, the size of the virtual display area, the size of the virtual features A1-An, and other such factors. In one embodiment, in response to the selection of the virtual object A, the system may enlarge and display additional features A1, A2, A3 and A4, content and the like related to the object A in the virtual display 520, for interaction with and/or manipulation by the user, as shown in FIG. 5C. As some of the features, content and the like in addition to the features A1-A4 displayed to the user may exceed the area available for viewing by the user, the user may choose to scroll, navigate or move through the features, for example, to locate a desired feature, to view the features available for making a selection and the like.” ); It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Tome to Church so the user can quickly launch virtual operation panels to interact with virtual object in a VR environment through simple and intuitive input. 
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church, in view of Hackett, et al., Pub. No.: 2019/0347865A1. 
With regard to claim 11: 
	Church does not disclose the method according to claim 1, wherein the plurality of virtual operation panels face a head position of the user during the moving of the plurality virtual operation panels in the 3D VR generated environment.
However Hackett discloses the method according to claim 1, wherein the plurality of virtual operation panels face a head position of the user during the moving of the plurality virtual operation panels in the 3D VR generated environment (see figure 25 for windows that face a head position, paragraph 165: “In some implementations, other movements of the GUI panels can be performed. For example, FIG. 26 shows the user 2602 rotating the orientation of a GUI panel 2604 by rotating a three-dimensional input device 2606 while the pointer 2608 is in a transformation state. This can result in a rotation of panel 2604 to end up in a position shown by panel 2610. It is also shown that the amount of rotation on the three-dimensional input device 2606 may be directly related to the amount of rotation on the GUI panel 2604.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Hackett to Church so the user is always facing the interactive panel allow the user to always see the content of panel no matter where it is moved to and to reduce user frustration from having to move his or her head.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church, in view of Byun, Pub. No.: 2016/0147429A1. 
With regard to claim 12:
Church does not disclose the method according to claim 1, further comprising: determining, by the processing circuitry, a size of each of the plurality of virtual operation panels based on an associated one of a plurality of target interactive objects each displayed on a respective one of the plurality of virtual operation panels.
However Byun discloses The method according to claim 1, further comprising: determining, by the processing circuitry, a size of each of the plurality of virtual operation panels based on an associated one of a plurality of target interactive objects each displayed on a respective one of the plurality of virtual operation panels (the system resize the target window based on the size of the object paragraph 9: “According to an aspect of an exemplary embodiment, a device includes a display configured to display a plurality of windows; and a processor configured to determine one of the plurality of windows as a target window, determine at least a partial area for acquiring a size of an object displayed in the target window, acquire a size of an object included in the determined at least partial area, resize the target window based on the size of the object, and display the resized target window.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Byun to Church so the interactive objects will always fit on the operation panel and not to cluster the display.


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Champion, Pub No.: 20180144541: Systems and methods for displaying a three-dimensional (3D) workspace, including a 3D internet browser, in addition to a traditional two-dimensional (2D) workspace and for browsing the internet in a 3D/virtual reality workspace and transforming and/or upconverting objects and/or visual media from the 2D workspace and/or 2D webpages to the 3D workspace as 3D objects and/or stereoscopic output for display in the 3D workspace.

Chapman, Pub. No.: US 2019/0026014A1, A virtual reality system has a virtual reality headset having an interior display screen that displays a virtual reality environment. Further, the virtual reality headset has a receiver, in operable communication with the virtual reality headset, that receives one or more user inputs from a user immersed in the virtual reality environment when wearing the virtual reality headset. In addition, the virtual reality headset has a memory that stores a theme associated with the virtual reality environment and a timeline associated with the theme. The timeline has a plurality of time-based intervals that each correspond to content for the theme. The processor alters the virtual reality environment to correspond to the content for the theme associated with a time-based interval selected by the user via the geometrically-shaped object through the receiver when the user is immersed in the virtual reality environment..
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179